NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT

PABLO YEBRA,                                  )
                                              )
             Appellant,                       )
                                              )
v.                                            )       Case Nos. 2D14-1919
                                              )                 2D14-1979
STATE OF FLORIDA,                             )
                                              )       CONSOLIDATED
             Appellee.                        )
                                              )

Opinion filed October 14, 2015.

Appeals from the Circuit Court for
Hillsborough County; Ronald N. Ficarrotta,
Judge.

Howard L. Dimmig, II, Public Defender, and
Alisa Smith, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jason M. Miller, Assistant
Attorney General, Tampa, for Appellee.



LaROSE, Judge.


             Pablo Yebra was convicted for burglary and grand theft, in case number

2D14-1919, and for separate acts of burglary and grand theft in case number 2D14-

1979. The cases were consolidated for sentencing, below, and for appeal. Mr. Yebra

challenges his grand theft conviction in case 2D14-1919 and his fifteen-year prison
sentences as a prison releasee reoffender (PRR) in both cases for grand theft.

              Mr. Yebra filed a motion to correct sentencing errors pursuant to Florida

Rule of Criminal Procedure 3.800(b)(2)(A). We deem the motion denied because the

trial court did not rule on the motion within sixty days. See Fla. R. Crim. P.

3.800(b)(2)(B); McGuire v. State, 779 So. 2d 571, 573 (Fla. 2d DCA 2001). His motion

preserved the issue for appellate review. See McGuire, 779 So. 2d at 573.

              Mr. Yebra contends, and the State properly concedes, that the trial court

erred in imposing the PRR sentences because grand theft is not an enumerated offense

warranting the enhancement. See § 775.082(9)(a)(1), Fla. Stat. (2012). Accordingly,

we reverse and remand for the trial court to remove the PRR designation for the grand

theft convictions and to resentence Mr. Yebra. We affirm the grand theft conviction in

case 2D14-1919 without further discussion.

              Reversed in part, affirmed in part, and remanded with directions.



SILBERMAN and BADALAMENTI, JJ., Concur.




                                            -2-